Title: To Thomas Jefferson from Samuel Smith, 16 October 1805
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir/
                     Balte. 16. Octr. 1805
                  
                  I do myself the honor to Send You the inclosed—Mr. Keene is a young Lawyer from this City, the Gentleman who married Mr. Martins Daughter. I have the honor to be,
                  Your Obedt. Servt.
                  
                     S. Smith
                     
                  
               